J-S42015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HAROLD EDDINGS                        :
                                       :
                   Appellant           :   No. 70 WDA 2022

   Appeal from the Judgment of Sentence Entered December 13, 2021
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0002544-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HAROLD EDDINGS                        :
                                       :
                   Appellant           :   No. 71 WDA 2022

    Appeal from the Judgment of Sentence Entered December 8, 2021
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0002545-2019

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 HAROLD EDDINGS                        :
                                       :
                   Appellant           :   No. 72 WDA 2022

    Appeal from the Judgment of Sentence Entered December 8, 2021
   In the Court of Common Pleas of Fayette County Criminal Division at
                     No(s): CP-26-CR-0002546-2019
J-S42015-22


BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                         FILED: DECEMBER 19, 2022

        Harold Eddings appeals from the judgments of sentence in the three

above cases after the trial court denied Appellant’s motion to dismiss pursuant

to the compulsory joinder rule codified at 18 Pa.C.S. § 110(1). We affirm.

        On February 14, 2017, Pennsylvania State Police Trooper Matthew

Gavrish executed a search warrant for 406 3rd Street in Fayette County,

Pennsylvania.1 During the search, officers seized 95.21 grams of cocaine, a

stolen and loaded .40 caliber pistol, and drug paraphernalia consistent with

testing, analyzing, and storing controlled substances. Trooper Gavrish found

Appellant in his bedroom, where he was detained without issue. This event

gave rise to charges at CP-26-CR-0002545-2019, hereinafter referred to as

“incident number one.”

        Four months later, on June 17, 2017, Trooper Gavrish met with a

confidential informant (“CI”) to arrange the purchase of crack cocaine from

Appellant.    Thereafter, Trooper Gavrish observed and positively identified

Appellant as he met with the CI and handed the CI crack cocaine in exchange

for an unspecified amount of funds. This drug sale was later charged at CP-

26-CR-0002544-2019, hereinafter referred to as “incident number two.”


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 No notes of testimony were transcribed and included as part of the certified
record. Therefore, we have derived the facts from the affidavits of probable
cause contained in the certified record.

                                           -2-
J-S42015-22



       On October 25, 2017, Trooper Gavrish conducted a controlled buy of

illicit drugs from Appellant through a CI.2 Almost two years later, on March 6,

2019, Appellant was arrested and charged at CP-XX-XXXXXXX-2019 with

possession with intent to distribute (“PWID”), possession of a controlled

substance, and possession of drug paraphernalia.             The October 2017

controlled buy, hereinafter referred to as “incident number three,” is the

subject of the prior prosecution that Appellant claims barred the prosecution

that is the subject of this appeal.3

       On March 7, 2019, Trooper Gavrish executed a search warrant for 406

3rd Street in Fayette County, the same residence searched pursuant to the

2017 warrant. During the search, officers seized a loaded and stolen Ruger

P89 pistol, 87 grams of cocaine, 368 grams of marijuana, six THC cartridges,

and multiple pieces of drug paraphernalia consistent with analyzing, packing,

and storing controlled substances. The fruits of this search formed the basis

for subsequent charges at CP-XX-XXXXXXX-2019, which will hereinafter be

referred to as “incident number four.”

       Charges pertaining to incidents one, two, and four were not filed until

October 7, 2019, over one and one-half years after the complaint for incident
____________________________________________


2 As neither CI is named in the certified record, it is unclear whether both
controlled buys involved the same or different individuals.

3 Since incident number three is not the subject of this appeal we do not have
access to the certified record for that appeal. Therefore, all facts relating to
this incident have been gleaned from the court of common pleas docket sheet,
the parties’ appellate briefs, or references to the controlled buy in the certified
records for incidents one, two, and four.

                                           -3-
J-S42015-22



number three was filed, and one week before Appellant proceeded to a jury

trial in that case.4 The jury empaneled for incident number three ultimately

convicted Appellant of all charges and sentencing was deferred.

       Following his conviction for incident number three, the Commonwealth

filed notice of its intent to consolidate the prosecution of incident numbers one

and four, the cases stemming from the execution of the two search warrants.

The remaining controlled buy case, or incident number two, continued to

proceed independently.         On January 7, 2021, the trial court sentenced

Appellant to eighteen months to five years of incarceration for the convictions

pertaining to incident number three.

       On May 10, 2021, Appellant filed an omnibus pre-trial motion to dismiss

the three remaining cases pursuant to the compulsory joinder rule in 18

Pa.C.S. § 110, claiming the three cases arose from the same criminal episode

as the third incident, and the Commonwealth was aware of the charges at the

time of his jury trial for incident number three. See Omnibus Pretrial Motion,

1/25/21, at ¶ 27. Appellant also alleged that the firearms offense charged in

incident number one should be dismissed because the two-year statute of

limitations had expired eight months before Appellant was charged. Id. at

____________________________________________


4   For incident number one, Appellant was charged with possession of a
firearm, PWID, possession of a controlled substance, and possession of drug
paraphernalia. For incident number two, Appellant was charged with PWID,
possession of a controlled substance, and possession of drug paraphernalia.
For incident number four, Appellant was charged with possession of a firearm
prohibited, two counts of PWID, receiving stolen property, three counts of
possession of a controlled substance, and possession of drug paraphernalia.

                                           -4-
J-S42015-22



¶ 39. After holding a hearing on this motion, the court denied the motion for

compulsory joinder, finding “no conduct arising from the same criminal

episode . . . [because all the] cases involve[d] different dates and places. Two

cases result[ed] from searches and two result[ed] from drug buys. Two cases

include[ed] firearm charges, and two cases are solely drug charges.” Order,

7/16/21, at 1. However, the court agreed with Appellant that the statute of

limitations had run on the firearms offense and granted Appellant’s motion to

dismiss count one from incident one on that basis. Id. at 2.

      On September 9, 2021, Appellant proceeded to a jury trial for the

charges pertaining to the incident number two. At the conclusion of the trial,

the jury convicted Appellant of all counts. Sentencing was deferred.

      On December 8, 2021, Appellant entered open guilty pleas for the

remaining charges pertaining to incident numbers one and four. The same

day, Appellant proceeded to sentencing. For PWID in incident number one,

the trial court sentenced Appellant to serve five to ten years of incarceration

concurrently with the sentence imposed at incident number three. For incident

number four, Appellant received an aggregate sentence of six to twelve years

of incarceration to run concurrently with the sentences imposed at the other

incidents. Five days later, Appellant was sentenced for incident number two

to twenty-one months to four years of incarceration concurrent to the

sentences imposed at the other incidents.     Appellant did not file any post-

sentence motions.     Instead, he submitted separate and timely notice of




                                     -5-
J-S42015-22



appeals for incidents one, two, and four, which we consolidated. The parties

have complied with the mandates of Pa.R.A.P. 1925.5

       Appellant raises the following issue for our review: “Did the court err

by denying [Appellant’s] motion to dismiss based upon the compulsory joinder

statute, when the events of the three cases arose from a single criminal

episode, the same prosecuting officer was involved, and the same events were

logically related to one another?” Appellant’s brief at 4.

       Preliminarily, we consider whether Appellant has preserved his claim for

appellate review. It is well-established that “claims going to the compulsory

joinder rule are waivable.” Commonwealth v. Dawson, 87 A.3d 825, 827

(Pa. Super. 2014).       However, a finding of waiver is disfavored “unless the

defendant has taken some sort of affirmative action to separate the

prosecutions pending against him.”             Commonwealth v. Failor, 770 A.2d

310, 314 (Pa. 2001).

       First, Appellant pled guilty in two of the cases implicated in his claim.

Generally, entry of a guilty plea results in the waiver of “all claims and

defenses other than those sounding in the jurisdiction of the court, the validity

of the plea, and what has been termed the legality of the sentence imposed.”

Commonwealth v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014) (cleaned up).

However, our Supreme Court has held that, since “the burden to consolidate

charges rests solely with the prosecution,” a defendant’s acquiescence to
____________________________________________


5 The trial court did not file a Pa.R.A.P. 1925(a) opinion, but instead directed
our attention to the order denying Appellant’s omnibus pretrial motion.

                                           -6-
J-S42015-22



consolidation by pleading guilty does not lead by itself to waiver. See Failor,

supra at 314-15. Accordingly, by pleading guilty, Appellant did not waive his

appellate argument based upon the compulsory joinder rule.

      Second, we note that the transcripts from the omnibus pretrial motion

hearing, guilty plea hearing, and jury trial are not contained within the

certified record. Moreover, there is no notation on the court of common pleas

docket indicating that Appellant ordered or requested transcription of any

testimony in the three cases that are the subject of this appeal. The parties

do not cite any transcripts in their briefs and our own informal inquiries have

not uncovered the existence of any transcripts.       “[T]he Rules of Appellate

Procedure require an appellant to order and pay for any transcript necessary

to permit resolution of the issues raised on appeal.”        Commonwealth v.

Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc) (“Our law is unequivocal

that the responsibility rests upon the appellant to ensure that the record

certified on appeal is complete in the sense that it contains all of the materials

necessary    for   the    reviewing   court   to   perform   its   duty.”   (citing

Pa.R.A.P.1911(a)).       “When the appellant . . . fails to conform to the

requirements of Rule 1911, any claims that cannot be resolved in the absence

of the necessary transcript or transcripts must be deemed waived for the

purpose of appellate review.”     Id. (citation omitted).    “It is not proper for

either the Pennsylvania Supreme Court or the Superior Court to order

transcripts nor is it the responsibility of the appellate courts to obtain the

necessary transcripts.” Id. (citation omitted).

                                       -7-
J-S42015-22



      Appellant’s sole issue on appeal requires a fact intensive analysis,

examining the factual background of each charge in relation to the others to

determine the temporal and logical relationship between the charges. See

Commonwealth v. Reid, 77 A.3d 579, 582 (Pa. 2013); see 18 Pa.C.S.

§ 110(1)(ii). Thus, the absence of the omnibus pretrial motion on this topic,

the guilty plea hearing, and the trial transcript hinders our review and we

could find Appellant’s claim waived for this reason. However, since our review

of the appellate briefs revealed no factual disputes, we decline to find waiver

on this basis, and proceed with our analysis utilizing the facts as gleaned from

the certified record.

      Appellant contends that, in view of his conviction for PWID at incident

three, the compulsory joinder rule found in 18 Pa.C.S. § 110(1)(ii) barred his

prosecution and convictions at incident numbers one, two, and four.           See

Appellant’s brief at 11. “Our standard of review of a motion to dismiss on the

basis of compulsory joinder principles pursuant to § 110 is de novo, and the

scope of our review is plenary.” Commonwealth v. Pammer, 232 A.3d 931,

933 (Pa.Super. 2020) (citation omitted).

      The compulsory joinder rule states in relevant part:

      Although a prosecution is for a violation of a different provision of
      the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

         (1) The former prosecution resulted in an acquittal or in a
         conviction . . . and the subsequent prosecution is for:



                                      -8-
J-S42015-22


              (i) any offense of which the defendant could have
              been convicted on the first prosecution;

              (ii) any offense based on the same conduct or arising
              from the same criminal episode, if such offense was
              known to the appropriate prosecuting officer at the
              time of the commencement of the first trial and
              occurred within the same judicial district as the former
              prosecution unless the court ordered a separate trial
              of the charge of such offense or the offense of which
              the defendant was formerly convicted or acquitted
              was a summary offense or a summary traffic offense.

18 Pa.C.S. § 110(1). Our Supreme Court has distilled this statute into a four-

part test to determine if a prosecution is appropriately barred: (1) the former

prosecution must have resulted in an acquittal or conviction; (2) the current

prosecution is based upon the same criminal conduct or arose from the same

criminal episode as the former prosecution; (3) the prosecutor was aware of

the instant charges before the commencement of the trial on the former

charges; and (4) the current offense occurred within the same judicial district

as the former prosecution. See Commonwealth v. Perfetto, 207 A.3d 812,

821 (Pa. 2019). “Each prong of this test must be met for compulsory joinder

to apply.” Commonwealth v. Fthian, 961 A.2d 66, 72 (Pa. 2008).

       The parties do not contest establishment of the first, third, and fourth

prongs.6      Accordingly, Appellant focuses his analysis on whether the
____________________________________________


6 Our review of the certified record confirmed the Commonwealth’s concession
as: at incident number three, Appellant was convicted of PWID and related
charges on October 13, 2020; all charges stemmed from events that occurred
within the same judicial district, namely Fayette County; and finally, the
Commonwealth was aware of the current charges before the commencement
of the trial for incident three. See Criminal Information 2544-2019 (listing
(Footnote Continued Next Page)


                                           -9-
J-S42015-22



prosecution of the charges in the current cases were based on the same

criminal conduct involved in the prior prosecution. See Appellant’s brief at

11.

       When considering whether offenses arose from a “single criminal

episode,” our Supreme Court has instructed us to look to the temporal and

logical relationship between the charges. Reid, supra at 582; see also 18

Pa.C.S. § 110(1)(ii). The Court offered the following guidance in assessing

the logical relationship between offenses:

       In ascertaining whether a number of statutory offenses are
       “logically related” to one another, the court should initially inquire
       as to whether there is a substantial duplication of factual, and/or
       legal issues presented by the offenses. If there is duplication,
       then the offenses are logically related and must be prosecuted at
       one trial. The mere fact that the additional statutory offenses
       involve additional issues of law or fact is not sufficient to create a
       separate criminal episode since the logical relationship test does
       not require “an absolute identity of factual backgrounds.”

Commonwealth v. Hude, 458 A.2d 177, 181 (Pa. 1983).                    “[M]ere de

minimus duplication of factual and legal issues is insufficient to stablish a

logical relationship between offenses. Rather, what is required is a substantial

duplication of issues of law and fact.” Commonwealth v. Bracalielly, 658

A.2d 755, 761 (Pa. 1995) (internal citations omitted); see also Reid, supra

at 585-86 (stressing the significance of a substantial duplication of issues of

law and fact before a logical relationship can be found).        Accordingly, our

____________________________________________


the offense date as June 27, 2017), see also Criminal Information 2545-2019
(listing the offense date as February 14, 2017); see also Criminal Information
2546-2019 (listing the offense date as March 7, 2019).

                                          - 10 -
J-S42015-22



determination “depends ultimately on how and what the Commonwealth must

prove in the subsequent prosecution.” Reid, supra at 585-86. “The single

criminal   episode    analysis   essentially   considers   the   totality   of   the

circumstances.” Commonwealth v. Schmidt, 919 A.2d 241, 246 (Pa.Super.

2007). “Finally, in considering the temporal and logical relationship between

criminal acts, [courts should be] guided by the policy considerations § 110

was designed to serve, which “must not be interpreted to sanction ‘volume

discounting[,]’ [procedural maneuvering,] or . . . to label an ‘enterprise’ an

‘episode.’” Reid, supra at 585-86 (citation omitted).

      Appellant contends that a single criminal episode exists because the

cases involved “substantially the same crimes,” a single lead prosecuting

officer, and were part of a single “ongoing investigation into Appellant’s

activities.”   See Appellant’s brief at 9-11.    Meanwhile, the Commonwealth

alleges compulsory joinder was not appropriate here because the facts do not

arise from a single criminal episode, but instead involve different witnesses,

evidence, and legal questions. See Commonwealth’s brief at 8. We agree

with the Commonwealth that the certified record does not support the

existence of a logical or temporal relationship between the offenses.

      Herein, the “proof of each individual instance of possession and delivery

in each county would not rest solely on the credibility of a single witness, but

rather, would require the introduction of the testimony of completely different

police officers and expert witnesses as well as the establishment of completely

different chains of custody.” Bracalielly, supra at 761. Although the same

                                      - 11 -
J-S42015-22



affiant needed to testify at each proceeding, Appellant’s charges were not

based exclusively upon the testimony of Trooper Gavrish. Additional officers

were involved in the execution of the two search warrants and CIs participated

in the controlled buys.7 Furthermore, while the controlled substances were

submitted to the same laboratory, they were assigned separate lab report

numbers on distinct dates and, thus, likely involved different medical experts

and chains of custody. Therefore, despite a de minimus duplication of the

factual issues and offense types, we do not find enough similarities between

the offenses to consider them “logically related” to one another.

       Additionally, we do not find that the temporal relationship between the

offenses leads to the conclusion that they were part of the same criminal

episode. Significantly, these incidents occurred over a two-year span with

significant time gaps between offenses. Compare Hude, supra (holding that

drug charges brought against the defendant were barred by a previous drug

trial, because the former and current prosecution arose out of a series of

twenty sales of marijuana to the same individual over a three-month period).

       Ultimately, while many of the offenses are based on the same criminal

statues, the offenses themselves involved different drugs and guns and

occurred at different dates over a two-year span of time.       The fact that

Appellant accrued serial charges stemming from his illicit drug enterprise does

____________________________________________


7 The Commonwealth also suggests that at least one of the search warrant
cases involved a cooperating co-defendant who testified against Appellant.
See Commonwealth’s brief at 9.

                                          - 12 -
J-S42015-22



not render them the result of a single criminal episode. See Reid, supra at

585-86.    Accordingly, because the offenses involved disparate factual and

legal circumstances, we find that 18 Pa.C.S. § 110 did not bar the prosecution

of Appellant’s current charges.8

     Judgments of sentence affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/2022




____________________________________________


8  To the extent Appellant believes that the missing transcripts would have
revealed a logical relationship among the offenses that we were unable to
discern from the factual history available in the certified record, Appellant can
pursue relief through the Post Conviction Relief Act. See 42 Pa.C.S. §§ 9541-
9546.

                                          - 13 -